Citation Nr: 1507204	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability with pinched nerve.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A hearing was held on September 13, 2013, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with corrective notice; acquire and associate with the file a VA medical opinion and outstanding VA treatment records; and provide the Veteran with supplemental VA medical opinion, if necessary.

The Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection.  In particular, although the Veteran was informed in an October 2010 letter of the evidence needed to warrant entitlement to service connection on a direct basis, the Veteran has not been sent notice of the elements needed to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  The Veteran has asserted that the altered gait caused by his service connected bilateral knee, ankle, and foot disabilities has aggravated his back and hip disabilities.  Therefore, on remand, the Veteran must be provided with corrective notice.

At the September 2013 Board hearing, the Veteran's attorney stated that the Veteran would be submitting a supplemental medical opinion from his VA treating physician regarding the relationship between the Veteran's service connected disabilities and those on appeal.  The claims file contains a November 2013 Asheville VA Medical Center (VAMC) administrative note stating that this VA physician dictated a letter addressing the Veteran's lawyer's questionnaire, and that this letter was typed, printed, and delivered to the ROI.  The referenced letter has not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain a copy of this letter and associate it with the claims file.  Additionally, as the most recent VA treatment record in the file is from February 2014, the AOJ should also obtain any outstanding VA treatment records from February 2014 to the present.

The Veteran was provided with VA examination for his back and hip disabilities in April 2012.  The VA examiner reviewed the claims file, examined the Veteran, and provided an opinion that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service connected conditions.  As rationale, the examiner stated that review of the claims file, examination of the Veteran, and medical literature showed that degenerative joint disease, the Veteran's diagnoses of the spine and hip, can have etiologies based on previous trauma and genetics but not based on gait or arthritic changes of other weight-bearing joints.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Entitlement to service connection on a secondary basis can be found on the basis of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As no opinion regarding aggravation was provided, the Board finds the April 2012 VA examination and medical opinion inadequate for adjudicatory purposes.  Additionally, the Veteran has asserted that leg numbness and pain in the legs and feet which he experienced during service was due to a pinched nerve in his back.  At the April 2012 VA examination, the Veteran also reported that his back started hurting when running courses in the military and that the pain has gotten progressively worse since then.  Therefore, a theory of direct service connection has been raised, but no VA medical opinion has been provided on it.  On remand, the Veteran must be provided with supplemental VA medical opinions which fully address the etiology of his claimed disabilities on a direct and secondary basis.

The Board acknowledges a March 2011 Rutherfordton Community-Based Outpatient Clinic primary care annual note in which a VA physician opined that the symptoms of pain in the Veteran's legs and numbness in his legs and feet during service were mostly likely related to his lumbar canal stenosis, although it was not diagnosed at the time.  However, as the physician stated that the opinion was based on the Veteran's description, and therefore, did not involve consideration of service treatment records attributing such symptoms to the Veteran's pes planus, the Board finds that this opinion is inadequate for adjudicatory purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

If, however, the November 2013 VA medical opinion described above is located and associated with the claims file and provides a sufficient basis for a grant of service connection, additional VA supplemental medical opinion need not be sought for any claim granted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective notice regarding the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Obtain any and all of the Veteran's VA treatment records from February 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Obtain a copy of the medical opinion letter written by the Veteran's VA treating physician, Dr. Ogden, referenced in a November 1, 2013 administrative note from Asheville VAMC.  All efforts to obtain such record must be fully documented and VA facilities must provide a negative response if no such record is found.

4.  Thereafter, if the development noted above is deemed insufficient for a grant of service connection for all of the issues here on appeal, the Veteran's claims file should be referred to an appropriate VA medical professional for a supplemental opinion as to the etiology of the Veteran's remaining back and/or bilateral hip disabilities.  The examiner must be given full access to the appellant's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

The examiner should then provide the following opinions as to the Veteran's back and left and right hip disabilities:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the disability arose during active service or is otherwise related to any incident of service.

The examiner is asked to comment on a March 2011 VA treatment records wherein, based on the Veteran's description, a VA physician opined that symptoms of leg pain and leg and feet numbness and pain which began in service and progressively worsened since were most likely related to the Veteran's lumbar central canal stenosis.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by his service-connected disabilities, to include any associated gait abnormalities.

For reference, the Veteran currently has the following service-connected disabilities:  bilateral pes planus; left ankle Achilles tendonitis; right ankle degenerative joint disease; right knee degenerative joint disease with chondromalacia, with scar; and left knee degenerative joint disease with chondromalacia.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the disability was aggravated by the Veteran's service-connected disabilities, to include any associated gait abnormalities. 
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinion(s) to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for a back disability with pinched nerve, a right hip disability, and a left hip disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



